3
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Previous Rejections
Applicant’s arguments, filed 25 November 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 November 2020 has been entered.



Claim Status
Claims 1-15, 17-20, 24-26, and 29-31 are cancelled.
Claims 34-36 are newly added.
Claims 16, 21-23, 27-28, and 32-36 are pending.
Claims 27-28, and 33 are withdrawn.
Claims 16, 21-23, 32, and 34-36 are examined on the merits in this prosecution.

Claim Objections
Claim 16 is objected to for the following informalities: the claim recites the term “alpha-iron” in line 31. It is unclear that “alpha-iron” is an aromatic substance since it is an allotrope of the element iron. The claim also recites ”dihydrocumarin” in line 21, “styrolyl acetate” in line 48 and “diallyl dusulfide” in line 52. These appear to be misspellings. In each case, correction or an explanation is required. These misspellings also are found throughout the specification. It is further noted that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors such as those mentioned by the Examiner. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



CLAIM REJECTIONS

Written Description / New Matter Rejection
Claims 16, 21-23, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16, as presently amended, recites the limitation “wherein components (a) and (b) are present in synergistically effective amounts,” where component (a) is an aryl amide (A86 or A6), and component (b) is at least one aromatic substance selected from the group consisting of the numerous organic compounds recited in claim 16, section (ii). The specification does not appear to disclose the limitation “wherein components (a) and (b) are present in synergistically effective amounts.” With regard to synergism, the specification states on pgs 5-6:
Surprisingly, it was found that mixtures of the amides, which are already known from WO 2012 061698, with menthol or menthol compounds of the above-described type not only have the action of synergistically increasing the cooling effect, hut are also found by the consumer to taste better. The same applies for a combination of numerous aromatic substances. In investigating the sensory properties of oral and dental care products, it was also noted that mixtures of 

While claim 16, part (ii) recites menthol-type compounds including carvomenthone, dehydromenthofurolactone, dihydromenthofurolactone, , isomenthone, L-menthone, D-menthone, L-menthyl acetate, D-menthyl acetate, 1,8-menthenethiol, 1,8-epithiomenthane, 8,3-thiomenthanone, menthofurolactone, and menthadienyl acetate, claim 16, part (ii), also recites numerous compounds that are not structurally related to menthol.
As set forth in MPEP 716.02(a)(I): “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism").” In the instant disclosure, the specification does not provide evidence that the combination of a component (a) and a component (b) were ever evaluated together in any amounts for evidence of synergism.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 16, 21, 22, 23, 32, and 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Priest (WO 2012/061698 A2; of record), in view of Behrendt (British Journal of Pharmacology (2004)141, 737-745).




    PNG
    media_image1.png
    265
    508
    media_image1.png
    Greyscale

Priest teaches the amides of his invention have advantages of known TRPM8 modulators with regard to strength and/or duration of cooling effect, skin and/or mucosa irritation, odor, taste, solubility, and/or toxicity (pg 1: 13-18), and are useful as coolants for taste (pg 50: 19-20), topically to skin, mouth, and eyes (pg 12:15-19).
Priest teaches the amides such as 2-(2-isopropyl-5-methylphenoxy)-N-(1H-pyrazol-3-yl)-N-thiophen-2-yl)-methylacetamide provide the desirable degree of cold sensation in amounts from 0.001 ppm to 1000 ppm (pg 12: 29-31). The examiner calculates this range as from 10-7% to 0.1%.
Priest does not teach a composition that also consists of component (b) or component (c).
Behrendt and Leffingwell teach the missing elements of Priest.


    PNG
    media_image2.png
    167
    182
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    168
    325
    media_image3.png
    Greyscale

Behrendt teaches these compounds possess significant agonist activity at the cold-menthol TRPM8 receptor (See Figure 2, pg 739, reproduced below:   

    PNG
    media_image4.png
    626
    659
    media_image4.png
    Greyscale


A person of ordinary skill would have been motivated to choose geraniol and/or linalool and menthyl lactate as the specific components (b) and (c) to include in with the coolant taught by Priest because Behrendt teaches that each of geraniol, linalool, and menthyl lactate are potent cooling agents that are each TRPM8 agonists and, as cited in MPEP 2144.06(I), “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the limitation of claim 16 of “wherein components (a) and (b) are present in synergistically effective amounts” and the ratio of components (a) and (b) in claim 21, it would have been obvious to optimize the amounts of each of geraniol (and/or linalool) and 2-(2-isopropyl-5-methylphenoxy)-N-(1H-pyrazol-3-yl)-N-thiophen-2-yl)-methylacetamide since it is obvious to optimize known result-effective variables and each of the components is a known cooling agent since they are taught by Behrendt as potent agonists in the TRPM8 assay. See MPEP 2144.05(II)(B).

Examiner’s Reply to Attorney Arguments
The remarks of 25 November 2020 have been fully considered. However, claims 16-17, 21-23, 26, and 32 stand rejected under 35 U.S.C. § 103 as unpatentable over the references cited above.

1. Rejection of claims 16, 17, 21, 22 and 26 under 35 USC §103 over Su, Mahe, and Priest
and
2. Rejection of claims 23 and 32 under 35 USC §103 over Su, Mahe, Priest, Haught, Xiao, and “Geranyl Acetate”
Applicant states that the Examiner appears to have inadvertently misstated that the previous rejections are still outstanding and request clarification of the record is respectfully requested.
The Examiner acknowledges and regrets the misstatement and, for clarification, the recited claims were rejected over the art applied therein.
 Since only the prior art of Priest has been applied herein, the Examiner limits his remarks to this reference. As such, the Examiner agrees with Applicant’s statement on page 11 of the Remarks, that is, the assertion that Priest teaches the amides of component (a) of claim 16. The further elements of the examined claims are taught by the newly applied reference of Behrendt.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612